UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


NO . 01-211

PATRICK M. LEWIS,                                             APPELLANT ,

   V.


ANTHONY J. PRINCIPI,
SECRETARY OF VETERANS AFFAIRS,                                APPELLEE.


                      Before FARLEY, IVERS, and STEINBERG, Judges.

                                            ORDER

        On January 7, 2003, the Court granted, in part, the appellant's application for attorney fees
and expenses pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412. On February 12, 2003,
the Court granted the appellant's motion for an extension of time to file a motion pursuant to Rule
35 of this Court's Rules of Practice and Procedure. On March 5, 2003, the appellant filed a motion
for a decision by a panel. On March 13, 2003, he filed a motion for a stay pending the resolution of
Abbey v. Principi, No. 01-501. Upon consideration of the foregoing, it is

        ORDERED that the appellant's motion for a decision by a panel is denied.

DATED:         April 24, 2003                         PER CURIAM.

        STEINBERG, Judge, dissenting: For the following reasons, I voted to grant the appellant's
March 5, 2003, motion for a panel decision: (1) I believe that the additional evidence (at least five
affidavits are new) submitted by the appellant in his motion for a panel decision (Motion at 7-8,
Attachments A-E) warrants the panel's consideration and (2) in the pending case of Abbey
v. Principi, No. 01-501, the Court issued an order directing the appellant there to file a memorandum
"that explains why the prevailing market rate in this case should not be $90 per hour", Abbey,
16 Vet.App. 543, 544 (2002) (per curiam order), and I believe that a similar order should be issued
in the instant case. Hence, I also vote to grant the appellant's March 13, 2003, motion for a stay
pending the resolution of Abbey, supra.